JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed August 26, 2008, 2008 WL 3971969, be affirmed. Appellant’s damages claims are barred by Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), because a judgment on those claims would necessarily imply the invalidity of his sentence, which has not been invalidated in a prior proceeding. Appellant may not challenge his District of Columbia sentence in federal court unless his remedy under D.C.Code § 23-110 is inadequate or ineffective, which appellant has not shown. See Garris v. Lindsay, 794 F.2d 722, 725-*826 (D.C.Cir.1986) (per curiam). The § 23-110 remedy, however, is not considered inadequate or ineffective simply because the requested relief has been denied. See id. at 727.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.